THIS was an action of debt upon a bond executed by four persons. The record shows that the defendants appeared and filed a demurrer to the declaration. The demurrer was overruled and withdrawn. Three of the defendants then filed pleas, and issues being joined upon these pleas, the cause was submitted to a jury, who returned a verdict for the plaintiff. Judgment was thereupon rendered against all the defendants ; no further mention being made of the defendant who did not join in the pleas, and motions for a new trial and in arrest of judgment having been overruled.
It therefore appears that, as to one of the defendants, there was a trial and judgment without an issue, which was erroneous. Dunn v. Hall, 8 Blackf. 32.
The judgment is reversed with costs. Cause rem anded, &c.